Citation Nr: 0105663	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from June 1974 to January 
1976.  The appellant has been appointed as the veteran's 
guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$39,491.  


FINDING OF FACT

There was no fault on the part of the VA in creating the 
overpayment and no fault on the part of the veteran will be 
considered, the veteran did not change his position to his 
detriment in reliance on VA disability compensation benefits, 
failure to make restitution would result in unfair gain to 
the veteran, and recovery of the overpayment would not result 
in undue hardship or defeat the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $39,491 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103(A), 5107); 38 C.F.R. §§ 1.963, 1.965 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has recognized the appellant as the payee fiduciary 
for VA benefits of the veteran.  The veteran and his 
representative have been provided with a statement of the 
case which sets forth information regarding the criteria upon 
which waiver of recovery of an overpayment is based.  
Information regarding the veteran's financial status has been 
submitted as well as argument relating the veteran's 
circumstances to governing law and regulations.  On the basis 
of the record, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.

A March 1992 RO decision determined that the veteran was 
considered incompetent for VA purposes.  At that time a 
100 percent schedular evaluation was in effect for service-
connected disability and the veteran was in receipt of 
special monthly compensation.  An individual was recognized 
by VA to serve as the veteran's guardian, payee, for the 
purpose of receiving the veteran's VA disability compensation 
benefits.  

A March 1999 memorandum reflects that a field examiner 
reported that the veteran had been admitted to a VA medical 
center in August 1998.  The record reflects that he was 
discharged from the VA medical center in August 1999.  During 
the time the veteran was in the VA medical center he 
continued to receive VA disability compensation at the 
100 percent rate, including special monthly compensation.  It 
was as a result of the veteran's continued receipt of VA 
disability compensation at the 100 percent rate, with special 
monthly compensation, while he was hospitalized at VA expense 
that resulted in creation of the overpayment in the 
calculated amount of $39,491.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  In 
order for the veteran to have been guilty of any of these 
factors, the evidence must reflect a certain intent on his 
part to accomplish the objective of continued receipt of 
pension by intentionally providing inaccurate or false 
information to the VA.  The record indicates that the 
individual who had originally been recognized as the 
veteran's guardian in 1992 continued to serve as his guardian 
until February 1999 when the Court removed him.  The 
appellant, the veteran's successor guardian, was appointed in 
February 1999.  There is no indication in the record that the 
veteran made a misrepresentation, committed fraud, or had bad 
faith.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e. changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The record does not indicate that the RO was aware that the 
veteran was hospitalized at a VA medical facility prior to 
the report by the field examiner on March 31, 1999.  In April 
1999 the RO provided notification to the appellant regarding 
obligations as payee fiduciary and then undertook to 
terminate the veteran's award.  There is no indication that 
there was fault on the part of the VA in creating the 
overpayment.  As noted previously the veteran has been found 
to be incompetent and his guardian, at the time of his 
hospitalization in August 1998, was removed from that 
capacity by the Court in February 1999.  While that guardian 
was under an obligation to notify VA of the veteran's 
hospitalization, the Board concludes that in light of the 
veteran's incompetency and the circumstances relating to his 
guardian, no fault should be attributed to the veteran in 
creation of the overpayment.

In August 1999 the appellant submitted a financial status 
report on behalf of the veteran.  The report reflects that 
the veteran's monthly income, consisting of $783 from Social 
Security and $4,955.65 from VA, totaled $5,738.65.  His 
monthly expenses, consisting of $584.26 for rent or mortgage, 
$962.50 for food, $293.74 for utilities and heat, $808.34 for 
caregiver, $52.95 for repairs to home, $46.25 for lawn 
maintenance, $40.91 for miscellaneous expense, and attorney 
guardian accounting fees of $639.92, totaled $3,428.87.  The 
positive monthly cash flow was indicated to be $2,309.78.  
Assets were reported to include $92,692.56 in checking and 
savings, $81,342.40 in certificates of deposit and savings 
account, and real estate of $64,875 for total assets of 
$238,909.96.  

Although it has been contended that recovery of the 
overpayment would cause the veteran financial hardship, the 
evidence of record reflects that he has sufficient monthly 
income to meet the cost of his basic necessities of life with 
a $2,309.78 positive balance left each month.  Further, the 
veteran has assets totaling $238,909.96, of which $92,692.56 
is readily liquid.  Therefore, requiring repayment would not 
deprive the veteran of basic necessities of life or defeat 
the purpose for which his disability compensation benefits 
were intended, i.e., recovery could be made from the 
veteran's assets and he would still have sufficient funds to 
pay for the basic necessities of life without depriving him 
of the ability to meet his ongoing expenses.

There is no indication that the veteran changed his position 
to his detriment in reliance upon the receipt of the VA 
disability compensation benefits.  Failure to make 
restitution would result in unfair gain to the veteran since 
he was in receipt of VA disability compensation benefits, 
including special monthly compensation, while he was being 
maintained at VA expense.  When all the factors are 
considered, even with consideration that no fault is 
attributed to either VA or the veteran, a preponderance of 
the evidence, consisting of all of the factors considered, 
exclusive of fault, demonstrates that recovery of the debt in 
question would not be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







